[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
William Collins, Esq., Defense Counsel, for Petitioner
John M. Bailey, Esq., State's Attorney, for the State.
BY THE DIVISION
The petitioner, age 25 at the time of sentencing, was convicted by a jury of the crimes of robbery in the first degree and assault in the first degree in violation of General Statutes sections 53a-134 (a)(2) and 53a-59 (a)(1) respectively.
In the early morning hours of November 21, 1987, the petitioner, in the company of others, approached several Hispanic males, including the victim, on Grand Street, Hartford. Displaying a hand gun, the petitioner proceeded to beat the victim, kicking him about the head, causing serious injuries resulting in the victim being comatose for twenty-six days. It is likely that some of the victim's injuries are permanent. After beating the victim, the petitioner took property from his person.
The presentence investigation report submitted to the court prior to sentencing indicates that the petitioner believes that he cannot control his drug abuse habit and that "it is important to keep me off the streets."  This conclusion was shared by the victim's wife who detailed for the court, at the sentencing hearing, the devastating consequences that these crimes have had on her family.
The court noted in sentencing remarks the petitioner's extensive criminal record, characterizing it as a "life of crime" since age 16. In view of the brutal nature of the crimes involved, the petitioner's long history of anti-social behavior and his apparent lack of remorse, it cannot be found that the sentence imposed was disproportionate, excessive or inappropriate. CT Page 1081
The sentence is affirmed.
Barry, J. Purtill, J. Norko, J.